Opinion by
Ector, P. J.
§ 707. Judgment by default; objection on appeal to evidence. An objection that the note sued on was not produced in evidence at the time judgment by default was rendered in the lower court, comes too late when made for the first time in this court on appeal.
§ 708. Where defendant fails to bring his answer to attention of the lower court, he cannot correct the error on appeal. Where a defendant suffered judgment by default to be rendered against him without bringing his answer to the attention of the court, and suffered the term to elapse without moving the court to correct the mistake, he cannot complain on appeal. Everything is presumed in favor of the judgment which is not precluded by the record. [Hopkins v. Donaho, 4 Tex. 336.]
Affirmed.